      Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


 RONNIE L. GROSS,

          Plaintiff,

 v.                                                     Case No. 1:21-cv-00005

 HARPETH FINANCIAL SERVICES, LLC
 d/b/a ADVANCE FINANCIAL,

          Defendant.


         NOW COMES RONNIE L. GROSS, by and through his undersigned counsel,

complaining of Defendant HARPETH FINANCIAL SERVICES, LLC d/b/a ADVANCE

FINANCIAL, as follows:

                                   NATURE OF THE ACTION

         1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 et seq.

                                  JURISDICTION AND VENUE

         2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         4.      RONNIE L. GROSS (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Sikeston, Missouri.

         5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).


                                                    1
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 2 of 8 PageID #: 2




       6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       7.      HARPETH FINANCIAL SERVICES, LLC d/b/a ADVANCE FINANCIAL

(“Defendant”) maintains its principal place of business at 621 2nd Avenue South, #2F, Nashville,

Tennessee 37210.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt and (2) it regularly collects or

attempts to collect debts owed or due or asserted to be owed or due another.

       9.      Defendant is a “person” as defined by 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

       12.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 7205.

       13.     At all times relevant, Plaintiff’s number ending in 7205 was assigned to a cellular

telephone service as defined by 47 U.S.C. § 227(b)(1)(A)(iii).

       14.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       15.     At some point, Plaintiff applied for and was approved for a loan with Speedy Cash

for approximately $700.00 (“subject debt”).

       16.     The subject debt is a debt as defined by 15 U.S.C. § 1692a(5).

       17.     Unfortunately, due to unforeseen financial circumstances, Plaintiff fell behind on

his obligation to Speedy Cash in or around July 2020.

       18.     In or around November 2020, Plaintiff started to receive unwanted collection phone

calls from Defendant to his cellular phone.




                                                 2
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 3 of 8 PageID #: 3




        19.        Shortly after Defendant’s calls began, Plaintiff answered a call in an effort to

determine the reason for Defendant’s calls.

        20.        In or around November 2020, Plaintiff requested that Defendant stop calling him

by stating, “You all need to stop calling.”

        21.        Unfortunately, Plaintiff’s request(s) fell on deaf ears and Defendant’s collection

calls persisted.

        22.        As recently as January 4, 2021, Plaintiff requested that Defendant’s phone calls

cease by stating, “You need to stop calling or I will report you.”

        23.        Despite this warning and Plaintiff’s numerous requests that Defendant stop calling,

Defendant continues to place calls to Plaintiff’s cellular phone.

        24.        When Plaintiff answers Defendant’s calls, there is a significant pause and he is

required to say hello several times before being transferred to a live person.

        25.        On most days, Plaintiff receives approximately three to four unwanted and

uncontested collection phone calls from Defendant.

        26.        Defendant places these calls from various numbers, including but not limited to:

(615) 341-5900 and (276) 524-2219.

                                                  DAMAGES

        27.        Defendant’s abusive collection practices have severely disrupted Plaintiff’s daily

life and general well-being.

        28.        Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, wasting

Plaintiff’s time, the increased risk of personal injury resulting from the distraction caused by the

phone calls, decreased daily productivity, aggravation that accompanies unwanted telephone calls,



                                                    3
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 4 of 8 PageID #: 4




emotional distress, mental anguish, anxiety, loss of concentration, diminished value and

functionality of his cellular phone, the loss of battery charge, and the per-kilowatt electricity costs

required to recharge his cellular telephone as a result of increased usage of his cellular phone.

       29.        Moreover, each time Defendant placed a phone call to Plaintiff, Defendant

occupied Plaintiff’s cellular phone such that Plaintiff was unable to receive other phone calls or

otherwise utilize his cellular phone while his phone was ringing.

       30.        Concerned with the escalation of Defendant’s abusive debt collection practices,

Plaintiff retained counsel to file this action to compel Defendant to cease its abusive conduct.

                                      CLAIMS FOR RELIEF

                                        COUNT I:
                   Telephone Consumer Protection Act (47 U.S.C. §227 et seq.)

       31.        All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       32.        Defendant placed or caused to be placed dozens of non-emergency calls, including

but not limited to the calls referenced above, to Plaintiff’s cellular phone number using an

automatic telephone dialing system (“ATDS”) without his prior consent in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

       33.        The TCPA defines ATDS as “equipment which has the capacity—(A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1).

       34.        Upon information and belief, based on the lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular phone.



                                                  4
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 5 of 8 PageID #: 5




       35.        Upon information and belief, the dialing system used by Defendant to place

collection calls to Plaintiff has the capacity to (a) store phone numbers, and (b) dial those phone

numbers automatically.

       36.        Defendant violated the TCPA by placing dozens upon dozens of harassing phone

calls to Plaintiff’s cellular phone using an ATDS without his consent.

       37.        As pled above, Plaintiff revoked consent to be called on his cellular phone on

multiple occasions during phone calls that he answered.

       38.        As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his

cellular phone.

       39.        Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to contact consumers on their cellular phones.

       40.        Upon information and belief, Defendant has no policies and procedures in place to

honor cease-call requests made by consumers.

       41.        Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA yet it continued to employ them to maximize efficiency and profits.

       WHEREFORE, Plaintiff, RONNIE L. GROSS, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

       a. Declaring that the practices complained of herein are unlawful and violate the TCPA;

       b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages

             pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C); and

       c. Awarding any other relief as this Honorable Court deems just and appropriate.




                                                   5
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 6 of 8 PageID #: 6




                                             COUNT II
                  Fair Debt Collection Practices Act (15 U.S.C. §1692 et seq.)
       42.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

               a. Violations of FDCPA §1692c

       43.      Section 1692c(a) of the FDCPA provides:

               Without the prior consent of the consumer given directly to the debt
               collector or the express permission of a court of competent jurisdiction, a
               debt collector may not communicate with a consumer in connection with
               the collection of any debt-

               (1)     at any unusual time or place or a time or place known or which
                       should be known to be inconvenient to the consumer. . .
                       15 U.S.C. § 1692c(a).

       44.     Defendant violated 15 U.S.C. § 1692c(a)(1) by contacting Plaintiff after Plaintiff

requested that the phone calls cease.

       45.     Specifically, when Plaintiff requested that the phone calls cease, any time that

Defendant called after that request became an inconvenient time for Plaintiff.


               b. Violations of FDCPA §1692d

       46.       Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”

       47.      § 1692d(5) further prohibits “causing a telephone to ring or engaging any person

in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”




                                                6
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 7 of 8 PageID #: 7




        48.    Defendant violated §§ 1692d and d(5) when it placed dozens of collection calls to

Plaintiff’s cellular phone number in an attempt to collect the subject debt.

        49.    Defendant’s behavior of systematically calling Plaintiff’s cellular phone number in

an attempt to collect the subject debt was harassing and abusive.

        50.    Defendant’s collection calls to Plaintiff were made with the specific intent of

annoying, harassing, and abusing Plaintiff.

        51.    The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

numerous requests that the calls cease is illustrative of Defendant’s intent to harass and annoy

Plaintiff.




                                    Intentionally Left Blank




                                                 7
   Case: 1:21-cv-00005-SNLJ Doc. #: 1 Filed: 01/07/21 Page: 8 of 8 PageID #: 8




       WHEREFORE, Plaintiff, RONNIE L. GROSS, requests that this Honorable Court enter

judgment in his favor as follows:

       a.      Declaring that the practices complained of herein are unlawful and violate the Fair

               Debt Collection Practices Act;

       b.      Awarding Plaintiff statutory and actual damages, in an amount to be determined at

               trial, for the underlying Fair Debt Collection Practices Act violations;

       c.      Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

               §1692k; and

       d.      Awarding any other relief as this Honorable Court deems just and appropriate.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: January 7, 2021                               Respectfully submitted,

                                                     RONNIE L. GROSS

                                                     By: /s/ Victor T. Metroff

                                                     Mohammed O. Badwan, Esq.
                                                     Victor T. Metroff, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8180
                                                     mbadwan@sulaimanlaw.com
                                                     vmetroff@sulaimanlaw.com




                                                 8
